Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 1 of 18 PageID #: 307




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION


SUSAN KWON, et al.,                          )
                                             )
                Plaintiffs,                  )
                                             )
          vs.                                )      Case No. 4:19CV2133 HEA
                                             )
JOSHUA SADLER, et al.,                       )
                                             )
                Defendants.                  )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant Herman Reiser’s Motion to

Dismiss Plaintiffs’ Amended Complaint pursuant to Rules 12(b)(1) and 12(b)(6) of

the Federal Rules of Civil Procedure. Plaintiffs have responded to the Motion and

Defendant has filed his reply.

                                 Facts and Background

      Plaintiffs’ First Amended Complaint, alleges the following:

      For several months leading to these acts, a controversy had been brewing in

the private Terre du Lac subdivision, a development containing thousands of

homes and lots in northern St. Francois County and Washington County, Missouri.

Multiple Terre du Lac Association property owners (home and lot owners) had

been aligning politically with one side or another, and the individual defendants in

this case—three private security officers employed by the Association and a
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 2 of 18 PageID #: 308




homeowner—considered the three women who are plaintiffs in this case to be

aligned with the wrong side of the Association dispute.

      Kwon, who, on and off for several years, has volunteered on the Events

Committee for the Association had recruited Connie Cathcart, Sharon Cathcart and

several other women to help organize the Association’s Fourth of July parade. For

many years, this committee had met in the board room at the Association, as did

the Finance Committee and other committees of the Association. On June 6,

several hours after notifying Association officials of her intent to do so, Kwon

convened four committee volunteers for the meeting in the boardroom. Upon

arrival, as a courtesy, she asked for and obtained permission of the Association

staff to use the board room.

      Herman Reiser, a homeowner with no official status, heard about the

meeting. He drove to the Association building, burst through the door to the board

room and demanded the four women leave. He accused at least one of the women

of being aligned with a board member he opposed. When the women did not leave,

Reiser enlisted the support of two security officers, Senior Officer Joshua Sadler

and Captain Christopher Callender, who, under the direct supervision of Chief

Timothy Cook, proceeded to accost the three plaintiffs and arrest them. In doing




                                          2
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 3 of 18 PageID #: 309




so, they injured Sharon, causing her wrists to bleed, requiring administration of

medical help. They transported one of the women, while handcuffed, to the

county jail and chained the other two women to a metal bench in their security

guard office for hours while they awaited transport, also while handcuffed, to the

county jail. All three then had to wait for several more hours for their release by St.

Francois County law enforcement officials. No charges were issued, and no bond

was required.

      On the morning of June 6, 2019, Plaintiff Kwon communicated

electronically with two Association board members, Adam Hector and Mike

Miller, stating her intention to convene the Events Committee meeting at the

Association board room, where the Events Committee meetings were normally

held. Neither board member objected. In the early afternoon, Plaintiffs, along with

Debra Whitener, another Association member whose husband had been president

of the Association board several years prior, arrived at the Association offices and,

as a courtesy, asked the staff there if it would be alright for them to use the board

room. Tammy Reeves, an employee of the association, stated her approval and said

she needed only to remove some papers from the table. None of the office staff

attempted to restrict the plaintiffs’ use of the board room or expressed

any concern about such use to the plaintiffs.

                                           3
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 4 of 18 PageID #: 310




      The four women entered the board room, as the committee always had, and

proceeded to draw up plans for the Terre du Lac Fourth of July parade. After about

30 minutes, Defendant Herman Reiser, a Terre du Lac resident who at all relevant

times has had no official capacity with the Terre du Lac Association, Inc., opened

the door and barged into the room. He told the four women that they were not

supposed to be in the building behind locked doors where there was financial

information. The women were not meeting behind locked doors.

      Reiser had no authority to order the women to leave the room, but he

pretended to have that authority. First, he ordered the women to leave, saying that

they were under a court order to do so. He said this, having no reason to believe

there was such a court order and knowing that there was no such existing court

order against anyone, much less the plaintiffs.

      When asked why he was in the room, Reiser stated, “I was instructed to by

my lawyer. It’s OUR record room.” It was in fact no more his record room than the

record room of any Association member, including the women. Throughout the

entire incident, Reiser pretended to have authority to order the women to leave,

knowing full well that he did not possess such authority.

      After ordering the women to leave, Reiser threatened that if they did not

leave, he was going to call the police and have the police arrest the women. Kwon

                                          4
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 5 of 18 PageID #: 311




responded by asking Reiser if he wanted to join the committee. The women did not

leave the room.

      Reiser left the room and came back shortly thereafter with Defendant Sadler.

Reiser then took a seat across the conference room table from the women, from

where he would observe the women’s interactions with Defendants Sadler and

Callender, including the later handcuffing, arrest and removal of the women from

the room.

      After entering the room, Sadler said, “Per court order, you guys can’t be in

here.” Like Reiser, Sadler had no reason to believe there was such a court order

and knew there was no court order in effect forbidding the women from being in

the room. Sadler continued, “Either leave or you’re going to be trespassing.”

Cathcart responded, “I’m not leaving.” Sadler responded, “Then you’re going to be

arrested.” Kwon asked Sadler if the door had been locked. He said, “No ma’am, it

was not.”

      Defendant Callender entered the room and, referring to Reiser, told the

women that “an agent of the building told you to leave this building.” Defendants

Reiser, Sadler and Callender all knew that Reiser had no authority to order the

women out of the room but agreed to pretend that he had such authority. Callender

then directed, “I’m telling you right now you need to leave this building.” Cathcart

                                         5
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 6 of 18 PageID #: 312




asked, “But why?” Callender exclaimed, “Because I’m telling you to,” and later,

“Because I am an agent of this department.” Callender later states, “You have been

asked by an agent of this building whether it was Officer Sadler or anyone else

inside here.” The only other persons in the room were himself (Callender) and

Reiser, who was still remaining in the room.

      Reiser and the two police officers, Defendants Sadler and Callender, all

agreed to falsely pretend that a court order existed that forbade their presence in

the room, and to falsely pretend that Reiser had authority to order the women to

leave the room, and that these things would form a basis for a false charge of

trespassing upon which the unlawful arrest of the women would be based.

      Of the four women gathered for the Fourth of July planning meeting,

Plaintiffs Kwon, Connie Cathcart and Sharon Cathcart were forcefully arrested and

handcuffed by Defendants Sadler and Callender, with Defendant Reiser looking

on.

      Plaintiff Sharon Cathcart, 68 years old, repeatedly told Callender that she

was leaving. He responded, “You had plenty of chances before,” and roughly

cuffed her, squeezing the cuff too tight. She recoiled in pain and ended up on the

ground, where Callender attached the other cuff. Plaintiff Connie Cathcart, had just

had major shoulder surgery, and she pulled her arm back, saying “Stop.” Callender

                                          6
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 7 of 18 PageID #: 313




responded by roughly grabbing her arm to cuff her. She was in pain. Defendants

Callender and Sadler then dragged her down the stairs to the police station.

      Plaintiffs claim, on information and belief, and based on the circumstances

described above both before Defendant Reiser left the room and after he returned

with Officer Sadler, Reiser did what he told the women he was going to do before

he initially left the room, which was to get the police and have them arrest the

women.

      After all, three Plaintiffs were taken downstairs to the Terre du Lac police

station, Connie was taken to one room where she remained for about an hour

before she was transported, handcuffed, to the St. Francois County jail in

Farmington, more than 15 miles away. Kwon and Sharon Cathcart were chained to

a metal bench in the Terre du Lac police department for about two hours, prior to

also being transported to the jail in Farmington.

      While still at the Terre du Lac police station, Kwon and Sharon Cathcart

asked multiple times for water, but Callender refused. Medical attention was

requested multiple times as Sharon’s wrist continued to bleed. At one point, a wet

paper towel and a dry paper towel were provided. Kwon requested that Sharon’s

“wound needs to be cleaned and bandaged to stop the bleeding.” Callender ignored




                                          7
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 8 of 18 PageID #: 314




the requests. Kwon could not leave the bench, so she extended her foot far enough

to kick the door two times. The officers did not respond, so she called out, “She

[Sharon Cathcart] needs medical attention, she’s still bleeding!” After two more

kicks against the door, Callender opened it and asked if Sharon needed an

ambulance. Kwon said she just needed the wound cleaned and dressed with a

bandage to stop the bleeding. Callender said they did not have those supplies. After

more bleeding, an ambulance was requested. Someone came and used saline on the

bleeding wound and bandaged both wrists, at which point Sharon said she

did not need an ambulance. Kwon requested water multiple times, but Callender

ignored her.

      When the women arrived at the St. Francois County jail, they were told they

would be held for 24 hours. The sheriffs at the jail were courteous and respectful as

the women were being processed. Their handcuffs were removed, and they walked

about freely, following instructions given to them, prior to being placed in a cell.

They were provided food and water.

      After several hours, Plaintiffs were released by St. Francois County

authorities without being charged and without having to post bond.

      Defendants Cook, Sadler and Callender have caused and allowed the




                                          8
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 9 of 18 PageID #: 315




dissemination of their body-cam videos of the foregoing events to friends,

acquaintances and neighbors of the Plaintiffs, causing Plaintiffs further

embarrassment and humiliation.

       The arrests made of the three women by Callender, Sadler and Cook were

without a warrant and without probable cause to believe a crime had occurred or

was about to occur.

       Defendants lacked legal authority to order Plaintiffs to leave the property

where they were arrested. No one with legal authority to do so ordered Plaintiffs

to leave the property where they were arrested. Defendants lacked the legal

authority to detain, handcuff, search, arrest, forcibly transport and confine

Plaintiffs.

       Plaintiffs were at all times lawfully present in the Association building and

conference room.

       Count I is brought pursuant to 42 U.S.C. § 1983against all defendants for an

alleged violation of plaintiffs’ Fourth Amendment right to be free from

unreasonable searches and seizures when they were detained, handcuffed,

searched, arrested, forcibly transported and confined. Plaintiffs allege that

Defendants committed these acts of unlawful search and seizure jointly and in

concert and conspiracy with each other, and thereby acted under color of state

                                          9
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 10 of 18 PageID #: 316




law to deprive Plaintiffs of constitutionally protected rights under the Fourth

Amendment.

      Plaintiffs further claim the actions of the defendant officers were the actions

of Defendant Terre du Lac Association, Inc. These actions were taken pursuant to

the policy of Defendant Terre du Lac Association, Inc., and the policy of

Defendant Terre du Lac Association, Inc., caused the actions taken by the

defendant officers. The policy of the Defendant Terre du Lac Association,

Inc. was that Plaintiffs be deprived of their constitutional rights and that the

defendant officers undertake the alleged unlawful actions against Plaintiffs on June

6, 2019.

      Plaintiffs allege Defendant Reiser is a state actor for purposes of this case by

reason of the fact that he was jointly engaged and in coordination, concert and

conspiracy with the other defendants to deprive Plaintiffs of their constitutional

rights as stated herein.

      Count II alleges a violation of Plaintiffs’ rights to be free from deprivations

of their liberty and property interests without due process of law under the

Fourteenth Amendment of the United States Constitution by reason of the alleged

wrongful detention, handcuffing, search, arrest, forcible transportation and

confinement.

                                           10
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 11 of 18 PageID #: 317




      Plaintiffs claim the actions of the defendant officers, who hold commissions

as county sheriff deputies, constituted state action at all times relevant herein.

Further, Plaintiffs claim that in committing these acts, Defendants acted jointly and

in concert and conspiracy with each other, and thereby acted under color of state

law to deprive Plaintiffs of their constitutionally protected rights under the

Fourteenth Amendment. Plaintiffs claim the actions taken were pursuant to a

policy of Defendant Terre du Lac Association. Plaintiffs again allege Defendant

Reiser is a state actor for purposes of this case by reason of the fact that he was

jointly engaged and in coordination, concert and conspiracy with the other

defendants to deprive Plaintiffs of their constitutional rights.

      Count III is a state law claim for false imprisonment. Plaintiffs claim that

Defendant Reiser encouraged, caused, promoted and instigated the unlawful

confinement of Plaintiffs.

                                      Discussion

Subject Matter Jurisdiction

      Defendant Reiser moves to dismiss the First Amended Complaint under

Federal Rule of Civil Procedure 12(b)(1), arguing that this court lacks subject

matter jurisdiction based on the Rooker-Feldman Doctrine.




                                           11
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 12 of 18 PageID #: 318




      The Rooker–Feldman doctrine defines the extent to which a federal district

court’s jurisdiction over certain claims is limited pursuant to 28 U.S.C. § 1257.

Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 291-92 (2005).

Although federal district courts have original jurisdiction over all “civil actions

arising under the Constitution, laws, or treaties of the United States” by operation

of 28 U.S.C. § 1331, Section 1257 modifies the original subject-matter jurisdiction

and vests jurisdiction over state-court judgments in the Supreme Court. Id.

(“[Section] 1257, as long interpreted, vests authority to review a state court's

judgment solely in [the Supreme] Court....”).

      The Rooker–Feldman doctrine encompasses four criteria that must be

satisfied before the federal district court is deprived of subject-matter jurisdiction.

The criteria contemplate cases that have been brought by “[1] state-court losers [ 2]

complaining of injuries caused by state-court judgments [3] rendered before the

[federal] district court proceedings commenced and [4] inviting district court

review and rejection of those judgments.” Exxon Mobil Corp., 544 U.S. at 284.

      Congress reserved review of state-court final decisions to the United States

Supreme Court, and such appeals cannot be taken in the lower federal courts. 28

U.S.C. § 1257. As a consequence, “a party losing in state court is barred from

seeking what in substance would be appellate review of the state judgment in a

                                           12
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 13 of 18 PageID #: 319




United States district court, based on the losing party's claim that the state

judgment itself violates the loser's federal rights” Johnson v. De Grandy, 512 U.S.

997, 1005–06, 114 S.Ct. 2647, 129 L.Ed.2d 775 (1994). The Supreme Court has

expressed some disapproval of the lower federal courts’ extension of the doctrine

to “overrid[e] Congress’ conferral of federal-court jurisdiction concurrent with

jurisdiction exercised by state courts, and supersed[e] the ordinary application of

preclusion law.” Exxon Mobil Corp., 544 U.S. at 283. At the very least, courts are

reminded of the narrow application of the rule, “confined to ... cases brought by

state-court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review

and rejection of those judgments.” Exxon Mobil, 544 U.S. at 284. “Rooker–

Feldman is not simply preclusion by another name.” Lance, 546 U.S. at 466.

      In this case, Defendant Reiser attempts to preclude this Court’s jurisdiction

because of an oral temporary restraining order that was adopted by the state court

after the incident that is the basis for this lawsuit. The argument fails for several

reasons. Initially, the oral TRO was not a final judgment, as evidenced by the fact

that it was adopted in a written Order and Judgment.

      Secondly, the TRO was not entered against Plaintiffs. Plaintiffs were not

parties to the state court action giving rise to the entry of the TRO.

                                           13
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 14 of 18 PageID #: 320




             The Rooker–Feldman doctrine does not bar actions by nonparties to
      the earlier state-court judgment simply because, for purposes of preclusion
      law, they could be considered in privity with a party to the judgment.

             A more expansive Rooker–Feldman rule would tend to supplant
      Congress' mandate, under the Full Faith and Credit Act, 28 U.S.C. § 1738,
      that federal courts “ ‘give the same preclusive effect to state court judgments
      that those judgments would be given in the courts of the State from which
      the judgments emerged.’ ” Baker v. General Motors Corp., 522 U.S. 222,
      246, 118 S.Ct. 657, 139 L.Ed.2d 580 (1998) (quoting Kremer v. Chemical
      Constr. Corp., 456 U.S. 461, 466, 102 S.Ct. 1883, 72 L.Ed.2d 262 (1982));
      see Exxon Mobil, supra, at 293, 125 S.Ct. 1517. Congress has directed
      federal courts to look principally to state law in deciding what effect to give
      state-court judgments. Incorporation of preclusion principles into Rooker–
      Feldman risks turning that limited doctrine into a uniform federal rule
      governing the preclusive effect of state-court judgments, contrary to the Full
      Faith and Credit Act.

Lance v. Dennis, 546 U.S. 459, 464–67 (2006)(footnotes omitted).Plaintiffs were

not parties to the state action wherein Defendant Reiser secured a temporary

restraining order.

      Further, Plaintiffs are not “complaining of an injury caused by the state-

court judgment and seeking review and rejection of that judgment.” Exxon Mobil,

544 U.S. at 291(emphasis added). The injury they complain of, and seek

compensation for,—a violation of their constitutional rights—was the result of the

alleged action of Defendants, not a consequence of the state-court judgment.

Knutson v. City of Fargo, 600 F.3d 992, 995–97 (8th Cir. 2010). The Rooker-


                                         14
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 15 of 18 PageID #: 321




Feldman doctrine does not apply herein. The Motion to Dismiss for lack of subject

matter jurisdiction will be denied.

Failure to State a Claim

      Defendant Reiser also moves to dismiss Plaintiff’s First Amended

Complaint under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

claim. To decide the motion to dismiss under Rule 12(b)(6), the court may

consider the complaint, some materials that are part of the public record, and

materials embraced by the complaint. Porous Media Corp. v. Pall Corp., 186 F.3d

1077, 1079 (8th Cir. 1999). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) ). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Id. Inferences

are construed in favor of the non-moving party. Whitney v. Guys, Inc., 700 F.3d

1118, 1129 (8th Cir. 2012) (citing Braden v. Wal-Mart Stores, Inc., 588 F.3d 585,

595 (8th Cir. 2009)).

                                            15
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 16 of 18 PageID #: 322




       Plaintiffs’ First Amended Complaint alleges that Defendant Reiser acted in

concert with and formed a conspiracy with the other defendants to deprive

Plaintiffs of their constitutional rights and to falsely imprison Plaintiffs. The

sparse allegation regarding Reiser’s actions fail to state a claim that is plausible on

its face.

       Although a § 1983 conspiracy claim requires proof of action under color of

state law, “[i]t is enough that [a private party] is a willful participant in joint action

with the State or its agents.” Dennis v. Sparks, 449 U.S. 24, 27 (1980). Plaintiffs

must, however, allege sufficient facts, not conclusions, to satisfy the Twombly and

Iqbal requirements. “[T]here [must be] a mutual understanding, or a meeting of

the minds, between the private party and the state actor.” Mershon v. Beasley, 994

F.2d 449, 451 (8th Cir. 1993), cert. denied, 510 U.S. 1111 (1994).

       Plaintiffs attempt to allege the requisite meeting of the minds by alleging

that defendants acted in concert and as part of a conspiracy when Reiser threatened

to call, and indeed did call the Terre du Lac police to arrest Plaintiffs. Initially,

the conclusory allegations that the actions constituted a conspiracy are not

sufficient under Twombly and Iqbal.

       Reiser’s calling the police does not satisfy the meeting of the minds

requirement of a conspiracy. “[A] private party’s mere invocation of state legal

                                            16
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 17 of 18 PageID #: 323




procedures does not constitute state action.” Youngblood v. Hy-Vee Food Stores,

Inc., 266 F.3d 851, 855 (8th Cir. 2001), cert. denied, (2002); Hamilton v. City of

Hayti, Missouri, 948 F.3d 921 (8th Cir. 2020).

      Plaintiffs plead nothing more than conclusory allegations with respect to the

alleged actions taken by Reiser vis a vis a conspiracy. Merely stating that

defendants acted in concert with each other does not bring their actions above mere

speculation. Without some facts upon which to base the claim, Plaintiffs’ First

Amended Complaint lacks facial plausibility such that the Court is unable to draw

the reasonable inference that Defendant is liable for participating in a conspiracy

with the other defendants to deprive Plaintiffs of their constitutional rights and to

falsely imprison them. “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has

acted unlawfully.” Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). The First Amended Complaint fails this

plausibility standard. Defendant Reiser’s Motion to Dismiss for failure to state a

cause of action will therefore be dismissed.

                                     Conclusion




                                          17
Case: 4:19-cv-02133-HEA Doc. #: 26 Filed: 04/21/20 Page: 18 of 18 PageID #: 324




      Plaintiffs claims based on an alleged conspiracy fail to set forth sufficient

facts which, taken as true for the purposes of the motion to dismiss, give rise to a

cause of action against Defendant Reiser.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant Reiser’s Motion to Dismiss

pursuant to Fed.R.Civ. P. 12(b)(6) is granted.

      IT IS FURHTER ORDERED that this matter is DISMISSED as to

Defendant Reiser.

      Dated this 21st day of April, 2020.




                                 ________________________________
                                    HENRY EDWARD AUTREY
                                 UNITED STATES DISTRICT JUDGE




                                            18
